Citation Nr: 1621137	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits at an increased rate, otherwise known as a "kicker," under 10 U.S.C.A. Chapter 1606 (Montgomery GI Bill for Selected Reserve - MGIB-SR).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran entered the Army National Guard in April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  Jurisdiction currently resides at the RO in Atlanta, Georgia.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9 dated April 2014, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In December 2015, the Veteran continued to request a hearing before a Veterans Law Judge at the RO with regard to his claim on appeal.  The Veteran has not yet been scheduled for the Board hearing at the RO. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Therefore, the Veteran is entitled to a hearing before a Veterans Law Judge.

Notably, in his December 2015 correspondence, the Veteran stated the following: "I hereby invoke my Constitutional right to a trial by Jury of 12 of my Peers.  My Peers cannot consist of any past/present VA employees."  The Board notes that a trial by jury as provided for by the sixth amendment to the United States Constitution is for application in all criminal prosecutions.  This appeal before the Board in the matter of entitlement to VA benefits is decidedly not a criminal proceeding.  Therefore, there is no entitlement to a trial by jury in this case.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in Atlanta, Georgia for the issue on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


